Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En este caso se presentó una excepción perentoria a la acusación y en el acto del juicio, el apelante insistió en que no se le había imputado ni probado ningún delito. Por las ra-zones consignadas en la opinión del caso de El Pueblo v. Wys, que acabamos de decidir, la sentencia apelada debe ser revo-cada y absuelto el acusado.

Revocada la sentencia apelada y absuelto el acusado.-

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey. •
Los Jueces Asociados Sres. del Toro y Hutchison, disin-tieron.